Citation Nr: 1402168	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969 and from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of an increased rating for peripheral neuropathy of the left and right lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In November 2011, the Veteran perfected an appeal as to the issues of entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right and left lower extremities.  In a May 2012 written statement, the Veteran indicated that he wished to withdraw his appeal pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding peripheral neuropathy of the lower extremities, and the issues are dismissed.


ORDER

The appeal for a disability rating in excess of 30 percent for peripheral neuropathy of the right lower extremity is dismissed. 

The appeal for a disability rating in excess of 30 percent for peripheral neuropathy of the left lower extremity is dismissed. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


